Motion for reargument of appeal from order of the Supreme Court, New York County, entered July 14, 1944, granted, and upon reargument, said order is reversed, with $20 costs and disbursements to the appellants and the motion denied, on the authority of Shielcrawt v. Moffett (294 N. Y. 180). Motion for reargument of motion for leave to appeal to the Court of Appeals denied (ante, p. 656). Order of this court entered herein *769on December 22, 1944, vacated (268 App. Div. 986). Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.